Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 6 June 1815
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          Dear Sir

Monticello
June 6.
15.
          I am just
returned from the journey mentioned in
mine of May 15.
and find here yours of
May 26. I see that you do not despair of
your
country. but I confess I foresee no definite term to the despotism now
reestablished there, and the less as the nation seems to have voluntarily
assumed the yoke, and to have made, of
an usurper, a
legitimate despot. what can we hope from a mind without moral principle, and
without that sound wisdom which acts morally, by mere calculation, on the
common observation that honesty is the best policy. but come yourself &
Correa, & let us talk this over
together. we wish alike, but are not equally sanguine in our prospects. and
come soon, as your letter gives me to hope; and the more pressingly as within
about eight weeks I am to commence an absence of two months from home. you are
not unapprised by experience what you are to suffer from the
mauvaise
cuisinerie of our country.
mr Correa had promised me a long visit for
this summer. his undertaking a course of lectures in
Philadelphia had made me fear it would be retarded
by that. but the more a man is master of his subject, the more briefly and
densely he is able to present it to others. we shall have other subjects too to
grieve over. the desperate ignorance of our country in political economy, and
it’s limited views of science. but come both of you, and we will settle the
affairs of both hemispheres, if not as they shall be, yet as they ought to be.
I salute you, and him through you, with sincere
affection & respect.
          Th:
Jefferson
        